By the Court,

Safford, J.
After a careful examination of the record in this case, we have been unable to find such a state of facts presented as will justify the interference of this court. No exceptions or objections to the rulings or action of the justice of the peace, before whom the case was originally tried, were taken, or if taken, they are not preserved in the record. But on the other hand, the plaintiff here and below seems to have been present through all of the proceedings before such justice, and participating therein.
*166Waivjsr or Errors. If, therefore, there was error or irregularities ^ occurring at the trial, aud the party silently passed them over and acquiesced therein, it is not too much to say that he should not be allowed to take advantage of them afterward; and especially when it is considered that such errors and irregularities, if they existed as claimed in this case, might and would have been corrected, had the attention of the justice been called to them at the proper time.
A similar state of facts exists in regard to the proceedings in the district court. No exceptions or objections were taken thereto, although the plaintiff in error is shown to have been present during their entire progress, and has also failed to make any application for a rehearing. ”W"e think that under such circumstances, and for the purposes of this base, the proceedings therein must be allowed to stand.
Judgment of the district court affirmed.
All the justices concurring.